     Case 3:20-cv-00054 Document 5 Filed 01/30/20 Page 1 of 2 PageID #: 17



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION

ROBERT EUGENE WILSON,

              Plaintiff,

v.                                                        Case No. 3:20-cv-00054


TWITTER,

              Defendant.



             ORDER AND NOTICE ALLOWING PLAINTIFF TO
          PROCEED WITHOUT PREPAYMENT OF COSTS AND FEES

       Plaintiff’s application to proceed without prepayment of costs and fees has been

referred to the undersigned United States Magistrate Judge. (ECF No. 1). It is

ORDERED as follows:


X      The application to proceed without prepayment of costs and fees is GRANTED.
       The plaintiff is hereby permitted to proceed without prepayment of costs and fees
       or the necessity of giving security therefor.
X      The Clerk of the Court shall issue a summons to the defendant and shall serve the
       summons and complaint upon the defendant by mailing same to defendant’s
       authorized agent for service of process, CT Corporation System, at 818 Seventh
       Street, Suite 930, Los Angeles, California 90017 and by mailing a copy to Jack
       Dorsey, CEO, Twitter, Inc., 1355 Market Street, Suite 900, San Francisco,
       California 94103, in accordance with Fed. R. Civ. P. 4(h)(1). The summons and
       complaint shall be mailed by certified mail, return receipt requested,
       and delivery restricted to the addressee.
       It is further ORDERED and NOTICED that the recovery, if any, obtained in this

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs and

fees taxed against the plaintiff and pay the balance to the plaintiff, if any.
Case 3:20-cv-00054 Document 5 Filed 01/30/20 Page 2 of 2 PageID #: 18



 The Clerk of the Court is directed to provide a copy of this Order to Plaintiff.


                                    ENTERED: January 30, 2020
